 
 
I 
108th CONGRESS
2d Session
H. R. 4990 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Sessions introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 8135 Forest Lane in Dallas, Texas, as the Dr. Robert E. Price Post Office Building. 
 
 
1.Dr. Robert E. Price Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 8135 Forest Lane in Dallas, Texas, shall be known and designated as the Dr. Robert E. Price Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Dr. Robert E. Price Post Office Building. 
 
